Citation Nr: 1416578	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  05-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right arm disability, including as secondary to neck/right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969 and from January 1970 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2006, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In a May 2007 decision, the Board denied claims of entitlement to service connection for chronic neck pain with right shoulder numbness and for a right arm disability, granted service connection for a chronic stomach condition and remanded a claim for service connection for a chronic low back disability.  

The appellant appealed the Board's decision regarding the issues of chronic neck pain with right shoulder numbness and a right arm disability to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 order, the Court vacated that portion of the Board's May 2007 decision that denied entitlement to service connection for chronic neck pain with right shoulder numbness and for a right arm disability, including as secondary to neck/right shoulder disability, and remanded the matter to the Board for action consistent with the September 2008 Court order.

In October 2009, the Board remanded the claims for chronic neck pain with right shoulder numbness and a right arm disability pursuant to the Court remand.  In March 2011, the Board remanded the claims for chronic neck pain with right shoulder numbness, a right arm disability, and a chronic low back disability with left leg numbness.

In June 2011, the RO granted service connection for lumbar degenerative disc disease and left leg radiculopathy.  Therefore, the issue of entitlement to service connection for a low back disability is no longer before the Board on appeal.

In August 2011, the Board remanded the claims for chronic neck pain with right shoulder numbness and a right arm disability for additional development.

In October 2012, the RO granted service connection for cervical stenosis claimed as chronic neck pain with numbness, right shoulder.  Therefore, the issue of entitlement to service connection for chronic neck pain with right shoulder numbness is no longer before the Board on appeal.

In February 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In March 2013, a VA medical expert opinion was received.  The Board requested clarification of the VA medical expert opinion in April, May and July 2013.  The VA medical expert opinion and addenda were incorporated into the record and the Veteran was provided with copies in September 2013.

In December 2013, the Board remanded the claim for adjudication by the Agency of Original Jurisdiction (AOJ).

In a statement dated in February 2014 the Veteran raised the issue of entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).  This issue is not on appeal before the Board; therefore, the proper course of action is to refer it to the RO for appropriate action.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a right arm disability, related to service, or caused or aggravated by a service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for a right arm disability, including as secondary to neck/right shoulder disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in July 2003 and July 2006.  Although the notice did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Available VA treatment records were obtained and associated with the claims file.  Adequately identified private treatment records for which authorization was provided, were obtained and associated with the claims file.  The Veteran was afforded multiple VA examinations and multiple VA medical expert opinions were obtained. 

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the course of this appeal, VA amended 38 C.F.R. § 3.310 effective October 10, 2006), to implement the decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).    

The Veteran seeks entitlement to service connection for a right arm disability, to include as secondary to service-connected cervical stenosis.

Service records document that the Veteran incurred an injury to the left shoulder in July 1970 when he fell in a truck.  X rays were negative for fracture or dislocation and a sprain of the deltoid was diagnosed.  The Veteran's upper extremities were normal upon physical examinations dated throughout his periods of active service and he consistently denied symptoms of a painful or "trick" shoulder on the accompanying reports of medical history.

The Veteran testified in a July 2006 hearing that he injured his right arm during service when he was involved in an accident in a truck.  His arm was placed in a sling and no X-rays were taken.  He also testified that he hurt his right arm by carrying heavy packs and equipment.

The Veteran was provided VA examinations of his cervical spine, shoulders, and arms in May 2010, April 2011, and October 2011.  The May 2010 VA examiner diagnosed cervical radiculopathy that resulted in bilateral upper extremity pain but provided an opinion against the claim for service connection for a right arm disability finding that the Veteran had recovered completely from his in service injury.  The April 2011 VA examiner diagnosed bilateral shoulder arthritis based on X-rays that demonstrated mild AC degenerative changes and also provided an opinion against the claim noting that the injury in service was distal to the current shoulder arthritis which was more likely due to age.  After examination in October 2011 the Veteran was not diagnosed with a right shoulder or arm condition.  Instead the VA examiner diagnosed left radiculopathy and left osteoarthritis and noted again that the Veteran had a full recovery from his in service shoulder injury.  The examiner noted in a September 2012 addendum that the statement was in reference to the left arm and shoulder and that the right shoulder and arm were not involved.

In February 2013, a VA medical expert reviewed the record at the Board's request and rendered the opinion that the Veteran's chart does not support an injury in service to the right shoulder and that there was no evidence in the chart and no professional experience that will relate cervical stenosis to the Veteran's right shoulder arthritis.

In an addendum dated in April 2013, the VA medical expert reported: "My opinion is that this patient's cervical spinal stenosis is a cause for aggravation or chronic worsening of shoulder arthritis."

In June 2013 the VA medical expert rendered the opinion that the Veteran's shoulder pain is not service connected and that there is no plausible anatomic connection, in his professional opinion, between cervical spinal stenosis and shoulder arthritis.

In July 2013 the VA medical expert reported that after reviewing the chart at length there is no evidence of the Veteran being seen for a right shoulder problem related to his service.  In his professional opinion, there is no plausible connection medically between his neck and his shoulder problem.

In August 2013 the Veteran was noted to have weakness in the right bicep, right wrist extension, with normal triceps function and mild weakness in finger extension on the right.  The private provider noted: "In summary, I think his right arm weakness is from his pathology at C5-6 on the right.  Alternatively he may have thoracic outlet syndrome."  On a subsequent visit it was noted that the Veteran reported near complete relief of his right arm symptoms.  

A September 2013 orthopedic note indicated right shoulder and arm discomfort.  After examination the Veteran was assessed with right upper extremity pain with previous cervical spine surgery and current pathology.  Examination of the shoulder and x-rays demonstrated mild glenohumeral arthritis.  

An October 2013 electrodiagnostic study was abnormal revealing electrical evidence of moderate bilateral median nerve entrapment at the wrists consistent with bilateral carpal tunnel syndrome.  There were electrical findings of right ulnar neuropathy with slowing in the segment across the elbow with acute denervation changes seen.  The findings were reported to be consistent with injury to the right ulnar nerve at or near the elbow.  There was no electrical evidence of generalized peripheral neuropathy or right cervical radiculopathy identified.  

Entitlement to service connection for a right arm disability is not warranted.  Service treatment records reveal that the Veteran was injured in a motor vehicle accident in service; after which he was treated for left shoulder injuries.  There is no indication that he injured his right arm in the accident.  The Veteran is competent to provide evidence regarding a right arm injury, as that would be given to lay observation.  Layno, supra.  However, the Board does not find his assertions of right arm injury in service credible because such an injury as claimed by the Veteran would, at a minimum, have required some indication of either treatment in service or notation on subsequent examination.  Medical examinations as well as reports of medical history prepared after the July 1970 accident do not reveal any right shoulder complaints and include the Veteran's affirmative denials of symptoms of painful or trick shoulder.  Thus, the Board concludes that a right arm injury did not take place in service.  Kahana, 24 Vet. App. at 438 (2011).  The fact that the Veteran affirmatively denied shoulder complaints on several physical examinations conducted after the incident in which he claims to have injured his right arm provides limited evidence against this claim.  The service records appear complete. 

Post service treatment records reveal mild degenerative changes of the right shoulder as well as complaints of right arm disability.  However, after examination in May 2010, April 2011, and October 2011, no diagnosed right arm disability was associated with the Veteran's active service, including the Veteran's injury in service.  The examiner in May 2010 found that the Veteran's injuries had recovered prior to separation from service.  The April 2011 examiner found that the injury in service was distal to the current shoulder arthritis which was more likely due to age.  Lastly, after examination in October 2011, the examiner did not diagnose any right arm or shoulder disability and instead found that the Veteran had a full recovery from his in service injury.

Thereafter, multiple VA medical expert opinions were obtained.  Although a VA medical expert indicated that the Veteran's right shoulder arthritis was aggravated by the Veteran's cervical spinal stenosis, the same examiner provided multiple opinions that indicate that there is no association between the Veteran's right arm disability and his service-connected neck disability.  The expert indicated that his opinion was based upon thorough review of the claims file, his expert knowledge, and the lack of a plausible anatomic connection between cervical spinal stenosis and shoulder arthritis.

Although a private physician rendered the opinion that the Veteran's right arm weakness is from his pathology at C5-6 on the right, the same provider subsequently found that the condition had nearly resolved.  In addition, electrodiagnostic studies, although finding evidence consistent with injury to the right ulnar nerve, ruled out cervical radiculopathy.  As such, the Board finds that the preponderance of the evidence is against a finding that service connection for a right arm disability, to include as secondary to a neck/right shoulder disability, is warranted.  Thus, the claim is denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right arm disability, including as secondary to neck/right shoulder disability, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


